                 Case 3:18-cv-05267-RBL Document 73 Filed 08/28/19 Page 1 of 2




 1                                                                  The Honorable Ronald B. Leighton
 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                        WESTERN DISTRICT OF WASHINGTON AT TACOMA
 8   ANDRE THOMPSON, a single man; and
     BRYSON CHAPLIN, a single man,                          No. 3:18-cv-05267-RBL
 9
                                          Plaintiffs,       JOINT MOTION AND ORDER FOR
10
                                                            BIFURCATION OF LIABILITY AND
                  v.                                        DAMAGES
11
     CITY OF OLYMPIA, a municipal
12   corporation and local government entity;
     and RYAN DONALD and "JANE DOE"
13   DONALD, individually and the marital
     community comprised thereof,
14
                                        Defendants.
15

16                All parties have consulted and jointly agree that the Court should order this case
17   bifurcated to litigate liability issues before damages. This has the potential of reducing the
18   number of trial days by 4-6, and will save all parties considerable expense on damages
19   experts and other witnesses.
20                The parties jointly move the Court to order the trial bifurcated in the manner.
21

22                //

23                //

24                //

25                //
26

27
     JOINT MOTION AND ORDER FOR BIFURCATION OF                      KEATING, BUCKLIN & MCCORMACK, INC., P.S.
     LIABILITY AND DAMAGES - 1                                                     ATTORNEYS AT LAW
     3:18-cv-05267-RBL                                                       801 SECOND AVENUE, SUITE 1210
                                                                              SEATTLE, WASHINGTON 98104
     1002-0088                                                                    PHONE: (206) 623-8861
                                                                                   FAX: (206) 223-9423
                 Case 3:18-cv-05267-RBL Document 73 Filed 08/28/19 Page 2 of 2



                  DATED: August 28, 2019
 1
     KEATING, BUCKLIN & McCORMACK, INC., P.S.
 2

 3
     By: /s/ Andrew Cooley
 4
     Andrew Cooley, WSBA #15189
 5   Kim J. Waldbaum, WSBA #31529
     Attorneys for Defendants
 6
     801 Second Avenue, Suite 1210
 7   Seattle, WA 98104
 8   Phone: (206) 623-8861
     acooley@kbmlawyers.com
 9

10                                                 THE LAW OFFICES OF SUNNI KO
     DAVIES PEARSON
11

12                                                 By: s/ Sunni Y. Ko
     By: s/ Monte Bersante
13   Monte Bersante, WSBA #17083                   Sunni Y. Ko, WSBA #20425
     Brian M. King, WSBA #29197                    Attorney of Plaintiffs
14   Attorneys for Plaintiffs
                                                   1105 Tacoma Ave S
15   920 Fawcett                                   Tacoma, WA 98402-2031
     PO Box 1657                                   Phone: (253) 383-5346
16                                                 sunni@sunnikolaw.com
     Tacoma, WA 98401-1657
17   Phone: (253) 620-1500
     mbersante@dpearson.com
18   bking@dpearson.com
19
                                             ORDER
20

21          IT IS HEREBY ORDERED that the agreed motion is GRANTED;

22          IT IS FUTHER ORDERED that this matter will proceed to trial in a manner

23   bifurcating liability and damages.
24

25

26
                                                       A
                                                       Ronald B. Leighton
                                                       United States District Judge
27
     JOINT MOTION AND ORDER FOR BIFURCATION OF              KEATING, BUCKLIN & MCCORMACK, INC., P.S.
     LIABILITY AND DAMAGES - 2                                             ATTORNEYS AT LAW
     3:18-cv-05267-RBL                                               801 SECOND AVENUE, SUITE 1210
                                                                      SEATTLE, WASHINGTON 98104
     1002-0088                                                            PHONE: (206) 623-8861
                                                                           FAX: (206) 223-9423
